Judgment reversed on the law and verdict reinstated, with costs. Memorandum: The record contains evidence from which the jury was justified in finding that the proximate cause of plaintiff’s injury was defendant’s violation of sections 67 and 81, subdivision 6, of the Vehicle and Traffic Law, and that the plaintiff, particularly in view of these sections, was free from contributory negligence. All concur. (The judgment dismissed plaintiff’s complaint after the jury had returned a verdict in favor of plaintiff, in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.